EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca McNeill on 25 Oct 2021.

The application has been amended as follows: 
Amendment to the Claims
Withdrawn claims 8, 9, 11, 12, and 13 are canceled.
Claim 2 is canceled.
Claims 1 and 3-4 are amended as follows:
1. 	(Currently Amended) A method of treating an autism spectrum disorder comprising administering to a subject in need thereof an adenylosuccinate synthetase (ADSS) inhibitor that is a peptide or a small molecule.
3.	(Currently Amended) The method of claim 1, wherein the ADSS inhibitor is a peptide comprising L-aspartate or L-aspartate mimic.
4.	(Currently Amended) The method of claim 1, wherein the ADSS inhibitor is a small molecule.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment AFTER FINAL and Remarks, filed 21 Sep 2021, in which claims 1 and 3-5 are amended to change the scope and breadth of the claim.
The Amendment AFTER FINAL will be entered because the amendment is deemed to place the application in condition for allowance in view of the examiner's amendment herein. 

This application is a domestic application, filed 12 Jun 2019; and claims benefit as a CON of PCT/US2017/067099, filed 18 Dec 2017, which claims benefit of provisional application 62/582,472, filed 07 Nov 2017, claims benefit of provisional application 62/559,765, filed 18 Sep 2017, and claims benefit of provisional application 62/435,986, filed 19 Dec 2016.

Claims 1-13 are pending in the current application. Withdrawn Claims 8, 9, 11, 12, and 13 are canceled be examiner's amendment herein. Claims 6, 7, and 10, drawn to non-elected species, are rejoined herein. Claim 2 is canceled by examiner's amendment herein. Claims 1, 3-7, and 10 are allowed in view of the examiner's amendment herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim Interpretation
Claim 1 recites administering an adenylosuccinate synthetase (ADSS) inhibitor that is a peptide or a small molecule. Claim 3 recites the method wherein the ADSS inhibitor is a peptide comprising L-aspartate or L-aspartate mimic. Claim 10 depends from claim 3 and recites the ADSS inhibitor is a peptide. Claim 3 is interpreted as being drawn to the ADSS inhibitor is either a peptide comprising L-aspartate (peptide) or L-aspartate mimic (a small molecule), based on exemplary language of the specification at paragraph 0139. Claim 10 is interpreted as a properly limiting dependent claim encompassing the peptide comprising L-aspartate (peptide) or the L-aspartate mimic (a small molecule) further requiring a peptide structure, based on exemplary language of the specification at paragraph 0140.

Objections Withdrawn
Applicant’s Amendment, filed 21 Sep 2021, with respect that claim 1 is objected to because of informalities has been fully considered and is persuasive, as the claim status identifier of amended claim 1 is correct.  
This objection has been withdrawn. 

Rejections Withdrawn

This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Sep 2021, and the examiner's amendment herein with respect that claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 1 recites administering an adenylosuccinate synthetase (ADSS) inhibitor that is a peptide or a small molecule, and upon reconsideration of the state of the prior art the invention as claimed is described by the instant specification as understood by one of skill in the art.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Sep 2021, and the examiner's amendment herein with respect that claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe et al. (Progress in Neurobiology, 1992, 39, p547-561, of record) in view of Camici et al. (Neurochemistry International, 2010, 56, p367–378, of has been fully considered and is persuasive, as amended claim 1 recites administering an adenylosuccinate synthetase (ADSS) inhibitor that is a peptide or a small molecule, and upon reconsideration of the state of the prior art the invention as claimed is described by the instant specification as understood by one of skill in the art. Further, upon reconsideration of the teachings of the prior art, Applicant's remarks are persuasive that the combined teachings of the prior art do not provide sufficient guidance to make obvious the selection of administering an adenylosuccinate synthetase (ADSS) inhibitor that is a peptide or a small molecule for the method of treating an autism spectrum disorder in a subject in need thereof.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, and 10 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623